Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The following Examiners amendment is based on the claim listing filed on 03/04/2021:
In the claims:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 05/11/2021.

Claim 1:
Please replace claim 1 in its entirety with the following:
	(Currently Amended)  A control module, comprising:
a coupling for signaling to equipment to be controlled by the control module;
a control module housing;
a microphone outside the control module housing;
an audio processor coupled to the microphone;
a data processor inside the control module housing coupled to the audio processor and to the coupling;

software in the memory, the software including:
voice response software for the data processor, to configure the control module to, without requiring network communication, recognize a first set of vocal commands in a first dialect of a language to control the equipment in response to speech detected via the microphone and the audio processor and issue control signals to the equipment via the coupling corresponding to respective commands of the first set of vocal commands; and
customization software for the data processor to configure the control module to:
(i)	identify a user in the vicinity of the control module; and
(ii)	based at least in part on identity of the user, change the voice response software to, configure the control module to: without requiring network communication, recognize a second set of vocal commands to control the equipment in response to speech detected via the microphone and the audio processor, and issue control signals to the equipment via the coupling corresponding to respective commands of the second set of vocal commands, 
wherein:
the second set of vocal commands is in a second dialect of the language, and
the control module, the coupling for signaling to equipment to be controlled by the control module, and the equipment to be controlled, comprise a building management system arranged at one premises.




Allowable Subject Matter
Claims allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1: a coupling for signaling to equipment to be controlled by the control module; a control module housing; a microphone outside the control module housing; an audio processor coupled to the microphone; a data processor inside the control module housing coupled to the audio processor and to the coupling; a memory accessible by the data processor; and software in the memory, the software including: voice response software for the data processor, to configure the control module to, without requiring network communication, recognize a first set of vocal commands in a first dialect of a language to control the equipment in response to speech detected via the microphone and the audio processor and issue control signals to the equipment via the coupling corresponding to respective commands of the first set of vocal commands; and customization software for the data processor to configure the control module to: (i) identify a user in the vicinity of the control module; and (ii) based at least in part on identity of the user, change the voice response software to, configure the control module to: without requiring network communication, recognize a second set of vocal commands to control the equipment in response to speech detected via the microphone and the audio processor, and issue control signals to the equipment via the coupling corresponding to respective 
The above claims are deemed allowable given the complex nature of a control module analogous to customization software steps as precisely claimed.  While teaching some piece-wise elements, the prior art conflicts with one another in the scope of remote servers versus local wired/network servers. The claims have the concept of localized systems and each element claimed tied into the limitations which therefore appear to teach away from remote server based systems of command/control. The prior art at best teaches a BMS system with user identification to control devices while using remote servers for dialect command set switching/transformation as well as command execution. However the prior art falls short of applying such contexts in at least the scope of building management devices strictly locally as a whole in the context of localized databases combined with dialect steps as claimed. Therefore the prior art fails to teach or suggest the complex claims as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Talwar; Gaurav et al.	US 20120109649 A1
	Multi-dialect speech processing.

Sharifi; Matthew	US 20160217790 A1
	Server based remote offsite device management.

Escapa; Daniel et al.	US 20200064007 A1
Pate; Sachin Yashwant et al.	US 20190346169 A1	S
User identity in BMS.

Kompe, Ralf et al.	US 20050187770 A1
	Speaker identification.

Chao; Pu-sen et al.	US 20190318724 A1
	Device networked system.


	ASR language processing.

Daley; Stan K. et al.	US 20180358009 A1
	Single site general control non-remote.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov